MiiiLEB, P. J.
The evidence in the case shows a contract between the parties by which the title to the machinery in question was to remain in the vendors until the whole price was paid. The vendors continued the owners of the property under this agreement, and no transfer of the same, and the real estate upon which it was located, could divest them of the title. See Austin v. Dye, 46 N. Y. 500; Sheldon v. Edwards, 35 id. 279; Godard v. Gould, 14 Barb. 663.
That parties may lawfully enter into such an agreement, and that when made, the title remains in the vendor until the purchase price is paid; and that the agreement prevents it from becoming any thing but personal property is established by numerous authorities.
Voorhees v. McGinnis, 48 N. Y. 278, is not, in any way, in conflict with the principles stated; for it will be seen that the decision that the boilers, etc., were fixtures, was based upon general principles, which were held applicable, unless there was no specific agreement to the contrary, or some circumstances controlling the general rule; that the boilers, engines, etc., became a part of the realty, and passed to the plaintiff upon his purchase. See pp. 286, 287.
The testimony being uncontradicted as to the parol agreement, although a note was given for the purchase-money, there was no question for the jury to pass upon, and no error in the refusal of the judge to submit the question raised to their consideration.
•The offer to prove the understanding between Scott and Smith, as to the conditions upon which he, Scott, advanced money, could not affect the plaintiff’s rights. So, also, the proof offered as to the entries made by Bailey in the books are not shown to be material.
There was no error, and judgment should be ordered on the verdict for plaintiff, with costs.

Judgment ordered on the verdict.